UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under The Securities Act of 1933 SONICWALL, INC. (Exact name of Registrant as specified in its charter) CALIFORNIA 77-0270079 (State of incorporation) (I.R.S. Employer Identification Number) 1143 Borregas Avenue Sunnyvale, CA 94089 (Address, including zip code, of Registrant’s principal executive offices) Options to purchase common stock granted under the Aventail Corporation 2007 Equity Incentive Plan and assumed by the Registrant (Full title of the plan) Frederick M. Gonzalez Vice President, General Counsel and Corporate Secretary SONICWALL, INC. 1143 Borregas Avenue Sunnyvale, CA 94089 (408)745-9600 (Name, address, and telephone number, including area code, of agent for service) Copies to: Richard L. Dickson, Esq. Kris Withrow, Esq. Fenwick & West LLP Silicon Valley Center 801 California St. Mountain View, CA 94041 (650)988-8500 CALCULATION OF REGISTRATION FEE Proposed Proposed Maximum Maximum Title of Each Class Amount Offering Aggregate Amount of of Securities to To be Price Offering Registration be Registered Registered (1) Per Share Price Fee Common Stock, no par value 744,043 (3) $8.44(2) $6,279,722.92 $192.79 (1) Pursuant to Rule 416(a) under the Securities Act of 1933, as amended (the “Securities Act”), this Registration Statement shall also cover any additional shares of the Registrant’s Common Stock that become issuable under the Aventail Corporation 2007 Equity Incentive Plan by reason of any stock dividend, stock split, recapitalization or other similar transaction effected without receipt of consideration that increases the number of outstanding shares of Registrant’s Common Stock. (2) Calculated solely for the purposes of this offering under Rule 457(h) of the Securities Act on the basis of the weighted average exercise price of outstanding options granted pursuant to the Aventail Corporation 2007 Equity Incentive Plan. (3) Represents shares subject to issuance upon the exercise of stock options outstanding under the Aventail Corporation 2007 Equity Incentive Plan and assumed by Registrant on July 10, 2007 pursuant to an Agreement and Plan of Merger, as amended, by and among Registrant, a wholly-owned subsidiary of Registrant and Aventail Corporation. TABLE OF CONTENTS Page PART II Item 3. Incorporation of Documents by Reference II-1 Item 4. Description of Securities II-1 Item 5. Interests of Named Experts and Counsel II-1 Item 6. Indemnification of Directors and Officers II-1 Item 7. Exemption from Registration Claimed II-2 Item 8. Exhibits II-2 Item 9. Undertakings II-2 SIGNATURES EXHIBIT INDEX EXHIBIT 4.1 EXHIBIT 5.1 EXHIBIT 23.1 EXHIBIT 23.2 EXHIBIT 99.1 EXHIBIT 99.2 EXHIBIT 99.3 SONICWALL, INC. REGISTRATION STATEMENT ON FORM S-8 PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item3. Incorporation of Documents by Reference. SonicWALL, Inc. (the “Registrant”) hereby incorporates by reference in this Registration Statement the following documents previously filed with the Securities and Exchange Commission (the “Commission”): (a) The Registrant’s Annual Report on Form 10-K for the fiscal year ended December31, 2006 filed with the Commission on March14, 2007 pursuant to Section 13 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”); (b) All other reports filed pursuant to Section 13(a) or Section 15(d) of the Exchange Act since the end of the fiscal year covered by the Registrant’s Annual Report referred to in paragraph (1) above; and (c) The description of the Registrant’s common stock contained in the Registrant’s registration statement on Form 8-A filed pursuant to Section 12(g) of the Exchange Act on October19, 1999. In addition, all documents subsequently filed by the Registrant pursuant to Sections13(a), 13(c), 14 and 15(d) of the Exchange Act on or after the date of this Registration Statement and prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which de-registers all securities then remaining unsold shall be deemed to be incorporated by reference in this Registration Statement and to be part hereof from the date of filing such documents, except as to specific sections of such documents as set forth therein. Unless expressly incorporated into this Registration Statement, a report furnished on Form 8-K prior or subsequent to the date hereof shall not be incorporated by reference into this Registration Statement. Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this Registration Statement to the extent that a statement contained in any subsequently filed document which also is deemed to be incorporated by reference herein modifies or supersedes such statement. The documents incorporated by reference herein may contain forward-looking statements that involve risks and uncertainties. The Registrant’s actual results may differ significantly from the results discussed in the forward-looking statements. Factors that might cause such a difference include, but are not limited to, the risks identified in the respective documents incorporated by reference. Item4. Description of Securities. Not applicable. Item5.
